Name: 83/55/EEC: Commission Decision of 26 January 1983 amending Decision 81/1034/EEC concerning the discharge of the accounts presented by the Federal Republic of Germany in respect of the EAGGF, Guarantee Section, for expenditure for 1975 (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1983-02-16

 Avis juridique important|31983D005583/55/EEC: Commission Decision of 26 January 1983 amending Decision 81/1034/EEC concerning the discharge of the accounts presented by the Federal Republic of Germany in respect of the EAGGF, Guarantee Section, for expenditure for 1975 (Only the German text is authentic) Official Journal L 044 , 16/02/1983 P. 0023 - 0023*****COMMISSION DECISION of 26 January 1983 amending Decision 81/1034/EEC concerning the discharge of the accounts presented by the Federal Republic of Germany in respect of the EAGGF, Guarantee Section, for expenditure for 1975 (Only the German text is authentic) (83/55/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy (1), and in particular Article 5 (2) thereof, After consulting the Fund Committee, Whereas, pursuant to Article 5 (2) (b) of Commission Regulation (EEC) No 729/70, the Commission, on the basis of the annual accounts submitted by the Member States, clears the accounts relating to expenditure incurred by the authorities and bodies referred to in Article 4 of that Regulation; Whereas, under Commission Decision 81/1034/EEC of 16 November 1981 (2), a fraction of the expenditure declared in the wine sector corresponding to aid paid for private storage was not financed, for the reason that such aid had not been granted in accordance with Community rules under the common organization of agriculture markets; Whereas the Federal Republic of Germany has disputed this Decision among others which concern this expenditure; Whereas it is averred that the material conditions allowing the recognition of an amount of DM 945,51 have been established by the Federal Republic of Germany; whereas, therefore, the said expenditure should be recognized as chargeable to the EAGGF, Guarantee Section, HAS ADOPTED THIS DECISION: Article 1 The expenditure declared by the Federal Republic of Germany in the wine sector, relating to aid paid for private storage, shall be chargeable to the EAGGF, Guarantee Section, for an amount of DM 945,51 in repect of 1975. Article 2 This Decision is addressed to the Federal Republic of Germany. Done at Brussels, 26 January 1983. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 94, 28. 4. 1970, p. 13. (2) OJ No L 375, 30. 12. 1981, p. 7.